DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:  
I. 	Claims 1-9, drawn to a method for forming a silicon integrating sheet capable of being adhered to an object, comprising steps of: melting a first batch of hot melt glue under a first forming temperature so as to form a thin sheet of high temperature hot melt glue layer; then a second batch .of hot melt glue is melted under a second forming temperature so as to form a thin sheet of low temperature hot melt glue layer; in that the second forming temperature is lower than the first forming temperature; combining the high temperature hot melt glue layer to the low temperature hot melt glue layer so as to form as a hot melt glue layer; wherein the high temperature hot melt glue layer is located at an upper side and the low temperature hot melt glue layer is at a lower side; because the high temperature hot melt glue layer and the low temperature hot melt glue layer have different forming temperatures and thus they have the different physical properties; the upper high temperature hot melt glue layer is melted in the first forming temperature and the low temperature hot melt glue layer is melted in the second forming temperature; coating a layer of bridging agent on an upper side of the high temperature hot melt glue layer and then a layer of silicon material being coated on the bridging agent; and heating an upper side of the whole hot melt glue layer to a first forming temperature so as to melt an upper surface of , classified in CPC B32B7/12.     
II.  	Claim 10 drawn to a silicon contained integrated structure of a silicon layer with the hot melt glue layer is cut to have a specific shape and the structure with the specific shape is adhered to the object layer as an integral object, wherein the specific shape is one of textures, trademarks, advertisement contents, alert sentences classified in CPC B32B25/20.

Inventions II and I Inventions are directed to an unrelated product and process.  Product and process inventions are unrelated if it can be shown that the product cannot be used in, or made by, the process.  See MPEP § 802.01 and § 806.06.  In the instant case, the product is of a structure with a hot melt glue layer cut to have a specific shape adhered to the object layer as an integral layer.  The process, which does not have a “structure”, is for forming a silicon integrating sheet capable of being adhered to an object with a first batch of hot melt glue sheet and a second hot melt glue sheet forming a hot melt glue layer coated with a bridging agent followed by a silicon material coated on the bridging agent and heating whereby the bridging agent will cause the hot melt glue on the upper surface of the high temperature hot melt glue layer to melt and then permeates into the silicon material where as a result the high temperature hot melt glue layer is combined with the silicon material and when temperature is reduced gradually .       

Restriction for examination purposes as indicated is proper because these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and examination burden if restriction were not required because one or more of the following reasons apply:   
(a) the inventions have acquired a separate status in the art in view of their different classification; 
(b) the inventions have acquired a separate status in the art due to their
recognized divergent subject matter; 
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries);
(d) the prior art applicable to one invention would not likely be applicable to another invention; or
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.  

Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may 

The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.  

Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention. 

If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.     

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim 

For this restriction between product and process claims, and applicants’ election of the claims directed to the product, where the product claims are subsequently found allowable, withdrawn process claims that depend from or otherwise require all the limitations of the allowable product claim will be considered for rejoinder.  All claims directed to a nonelected process invention must require all the limitations of an allowable product claim for that process invention to be rejoined.  

In the event of rejoinder, the requirement for restriction between the product claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product are found allowable, an otherwise proper restriction requirement between product claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product claim will not be rejoined. See MPEP § 821.04(b). Additionally, in order to retain the right to rejoinder in accordance with the above policy, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product claims.  Failure to do so may result in a loss of the right to rejoinder.  Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH STACHEL whose telephone number is (571)270-3466.  The examiner can normally be reached on 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CALLIE SHOSHO can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/KENNETH J STACHEL/Primary Examiner, Art Unit 1787